FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of a Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 2016 Commission File Number: 1-14830 GILDAN ACTIVEWEAR INC. (Name of registrant) 600 de Maisonneuve Boulevard West 33rd Floor Montréal, Québec Canada H3A 3J2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F o Form40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o THIS REPORT ON FORM6-K AND THE EXHIBITS HERETO SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE AS EXHIBITS TO GILDAN ACTIVEWEAR INC.’S REGISTRATION STATEMENT ON FORMS-8 (FILE NO.333-208022) AND TO BE A PART THEREOF FROM THE DATE ON WHICH THIS REPORT IS FURNISHED, TO THE EXTENT NOT SUPERSEDED BY DOCUMENTS OR REPORTS SUBSEQUENTLY FILED OR FURNISHED. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GILDAN ACTIVEWEAR INC. Date:February 24, 2016 By: /s/Lindsay Matthews Name: Lindsay Matthews Title: Vice-President, General Counsel and Corporate Secretary ­ EXHIBIT INDEX Exhibit Description of Exhibit News Release
